Satisfactory evidence of a postmature birth is lacking in this case and the complainant has thus failed to make a sufficiently convincing showing to sustain the order of filiation. There should be a new .trial, with the opportunity to adduce medical evidence. The appeal does not raise the question of the admissibility of the hospital records under section 412 of the Civil Practice Act, so we do not pass upon the admissibility of such records. Evidence relating to the confinement and birth may be obtained by deposition, if not produced , at the trial. Order reversed and a new trial ordered,.without costs. Present —Peek, P. J., Glennon, Dore, Van Voorhis and Shientag, JJ.; Shientag, J., dissents and votes to affirm. Settle order on notice.